Citation Nr: 0018223	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for carpal tunnel syndrome 
of the right (major) upper extremity, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 20 
percent rating for the veteran's carpal tunnel syndrome of 
the right upper extremity.

This claim was previously before the Board and was remanded 
in October 1997, at which time the Board requested a VA 
examination to determine the extent and severity of the 
veteran's disability.  Although the veteran has objected to 
that remand, he was in fact granted an increased rating of 40 
percent, effective as of January 18, 1990, the date of 
receipt by VA of his initial claim for benefits, by means of 
a January 1998 rating decision promulgated subsequent to that 
remand and based upon the examination requested therein.  
However, as that increase does not represent a full grant of 
benefits sought on appeal, this claim remains on appeal.

This claim was again before the Board and was the subject of 
an October 1998 decision.  However, that decision of the 
Board was vacated and remanded by means of a June 1999 Order 
of the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a May 1999 Appellee's Motion to Remand 
and to Stay Proceedings.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.


2.  The veteran's carpal tunnel syndrome of the right (major) 
upper extremity is productive of disability most nearly 
approximating moderate incomplete paralysis of the median 
nerve.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 40 percent, for carpal tunnel syndrome of the right 
(major) upper extremity, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.2, 4.6, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5120 through 5125, 
§§ 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8512, 8515, 
8516, 8612, 8615, 8616, 8712, 8715, 8716 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his carpal tunnel syndrome of the 
right (major) upper extremity is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for carpal tunnel 
syndrome of the right (major) upper extremity by means of a 
June 1994 Board decision.  That Board decision was 
implemented by a July 1994 rating decision, which assigned a 
20 

percent disability rating.  That rating was continued by a 
November 1994 rating decision, which is the subject of this 
appeal.  The veteran established an increased rating, to 40 
percent, effective as of January 18, 1990, the date of 
receipt of his by VA of his initial claim for benefits, by 
means of a January 1998 rating decision.  However, as that 
rating decision does not represent a grant of full benefits 
sought on appeal, this claim remains before the Board.

As a preliminary matter, the Board notes that VA has been 
assigned, by statute, the authority to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or in combination of injuries."  
38 U.S.C.A. § 1155 (West 1991).  Implicit in that authority 
is the authority to evaluate the nature and severity of 
medical disabilities by application to specific criteria 
(that is, the "schedule of ratings").  Actions taken by VA in 
accordance with that statutory scheme, whereby manifestations 
of those specific injuries or combinations of injuries, are 
evaluated and assigned a degree of earning capacity 
reduction, are to be considered the application of legal 
standards, and are legal, not medical, judgments.  Similarly, 
such actions cannot be viewed as violations of the Court's 
directive in Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
which prohibits the Board from drawing unsubstantiated 
medical conclusions.  See also 38 C.F.R. Part 4 (1999).  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's disability of the right (major) 
upper extremity has been evaluated pursuant to various 
criteria, including those found in Diagnostic Codes 8512 (and 
thus 8612 and 8712), 8515 (and thus 8615 and 8715), and 8516 
(and thus 8616 and 8716) of the Schedule.  38 C.F.R. § 4.124a 
(1999).  Under the criteria of 8512, a rating of 40 percent 
is warranted where the evidence shows moderate incomplete 
paralysis of the lower radicular group, a rating of 50 
percent is warranted where the evidence shows severe 
incomplete paralysis of the lower radicular group, and a 
rating of 70 percent is warranted where the evidence shows 
complete paralysis of the lower radicular group, with all 
intrinsic muscles of the 

hand and some or all of the flexors of the wrist and the 
fingers paralyzed, with substantial loss of use of the hand.  
38 C.F.R. § 4.124a (1999).

Under the criteria of 8515, a rating of 30 percent is 
warranted where the evidence shows moderate incomplete 
paralysis of the median nerve.  A rating of 50 percent is 
warranted where the evidence shows severe incomplete 
paralysis of the median nerve.  A rating of 70 percent is 
warranted where the evidence shows complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist as 
index and middle fingers remain extended, cannot flex distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at right angles to the palm, flexion of wrist 
weakened, and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a (1999).

Under the criteria of Diagnostic Code 8616, a 40 percent 
rating is warranted for severe incomplete paralysis of the 
ulnar nerve.  A 60 percent rating is warranted where the 
evidence shows complete paralysis of the ulnar nerve, with 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of the wrist 
weakened.  38 C.F.R. § 4.124a (1999).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves (1999).


In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1999).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1999).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. 
§ 4.124 (1999).

The Board notes that amputation of the major hand of the 
right upper extremity or amputation below insertion of the 
pronator teres would warrant a rating of 70 percent.  
Amputation above insertion of the pronator teres, but below 
insertion of the deltoid, would warrant a rating of 80 
percent.  Amputation above the insertion of the deltoid would 
warrant a rating of 90 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5120 through 5125 (1999).  The combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  38 C.F.R. § 4.68 (1999).


The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Court has held that, in a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board 
is obligated to consider and discuss the severity of the 
veteran's disability with reference to at least the next 
higher disability rating provided for in VA regulations with 
respect to a veteran's disability.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).

A January 25, 1994, VA medical report shows that the 
objective examination found good strength in the right 
forearm and hand.  There was no significant atrophy of the 
right hand.  Sensation appeared intact.  There was no 
Tinnel's.  Circulation of the right upper extremity was 
intact.  The temperature in the right hand was normal.  
Neurological studies were requested for evaluation.

An October 1994 VA examination report notes that the veteran 
gave a history of radicular paralysis of the right ulnar and 
median nerves, with right carpal tunnel syndrome.  The 
veteran suffered a hand injury in 1967 in service, and 
continued to have weakness in the right arm, right hand, and 
right wrist.  In 1980, the veteran developed severe pain in 
the right hand, wrist, and arm.  The veteran was seen with a 
diagnosis deferred, and treated with analgesics.  In 1989, 
the veteran was seen due to constant pain in the right hand, 
wrist, and arm.  An EMG evaluation for nerve injury of the 
right arm was conducted.  The diagnosis given was radicular 
damage of the ulnar nerve, and right carpal tunnel syndrome.  
In September 1991, the 

veteran was given a cortisone injection with relief because 
of the pain in the right arm, hand, and wrist.  The pain was 
relieved for a period of about four months, and a second 
cortisone injection was given which lasted for another three 
months.  In June 1992, the veteran was given Vicodin because 
of severe pain in the right arm, wrist, and hand.  The 
veteran had been treated with analgesics and was attending 
the VA Medical Center once per week.  The musculoskeletal 
examination revealed weakness in the right arm, right wrist, 
and right hand.  There was no clinical evidence of atrophy.  
The examiner provided a diagnosis of distal radicular nerve 
injury of the right median and right ulnar nerves, with right 
carpal tunnel syndrome (history).

A July 1995 VA medical report notes that the veteran was seen 
for evaluation of this right hand.  Neurological studies 
showed deterioration of nerve conduction in the median and 
ulnar nerves.  There was no thenar or hypothenar atrophy.  
Strength testing in all fingers was good.  The examiner 
provided an assessment that the veteran's condition was 
stable with only electromyography or nerve conduction 
changes.

The report of a January 1996 private medical evaluation notes 
that a November 1995 EMG evaluation revealed a right carpal 
tunnel syndrome, and that comparative studies to a May 1990 
EMG revealed that the right median nerve continued to 
deteriorate with increase in distal latencies.  The examiner 
also mentioned that the right ulnar nerve distal latencies 
were slightly increased since a June 1995 study, and 
speculated that to be due to swelling of the wrist or an old 
scar from a previous wrist injury.  The veteran felt that his 
symptoms were very debilitating and he was at the point that 
he had difficulty holding objects in his right hand; the pain 
was present 24 hours per day, according to him.  His wrist 
was in a control splint, which provided some relief.  A 
carpal tunnel release had been recommended, but he preferred 
conservative treatment.  He stated that cortisone in 
September 1991 provided four months of relief and a second 
dose provided three months of relief.  He was taking Vicodin 
and Darvon on an as-needed basis.  He was right hand 
dominant.


The examiner removed the wrist control splint and inspected 
the hand, wrist, and forearm.  The examiner did not detect 
any muscular atrophy.  There was no open wound or ecchymosis.  
The veteran had a full range of motion of the wrist and 
elbow.  He had a positive pronator sign, a positive Phalen's 
test, and a positive Tinnel at the wrist in the median nerve 
distribution.  Sensation was intact to pinprick and soft 
touch.  Two point discrimination was intact to a centimeter 
in the median nerve and ulnar nerve distribution, but he was 
unable to discriminate to seven millimeters, both in the 
median and ulnar nerve distribution of his digits.  He had a 
negative Hoffman test bilaterally.  His neck revealed a full 
range of motion with no specific point tenderness.  X-rays of 
the wrist revealed no fracture, no dislocation, and the 
carpal tunnel view did not reveal any osteophyte in the 
carpal tunnel.  A comparative view of the left wrist was 
obtained to compare the scaphoids, and the examiner did not 
detect any discrepancies.  The examiner diagnosed classic, 
long-term history of crush injury induced carpal tunnel 
syndrome, and peripheral neuropathy involving the median 
nerve and ulnar nerve at the wrist level.  The examiner noted 
that the veteran appeared to have a continued loss of motor 
and sensory function involving his wrist and the hand of his 
right upper extremity, causing functional impairment.  The 
examiner explained the risks and benefits of conservative 
therapy and surgical treatment and the veteran elected 
conservative therapy.  The examiner opined that as this 
seemed to be a chronic, progressive problem, he could not 
guarantee that releasing the carpal tunnel surgically would 
improve motor and sensory function.

A January 11, 1996, VA medical report notes that the veteran 
complained that his right arm was functionally impaired and 
became numb and frozen after use.  He stated that he had 
peripheral neuropathy and a crush of the ulnar and median 
nerves.  The examiner felt that there was 
electroneurophysiological evidence of right median nerve 
entrapment (carpal tunnel syndrome) with significant 
connection block.  In addition, there was also evidence of 
mild axonal polyneuropathy.


A September 30, 1996, VA medical report notes that the 
veteran complained that his hand was not doing well.  He 
complained of pain and numbness of the right hand and 
fingers.  The examiner diagnosed right carpal tunnel 
syndrome.

At his July 1997 personal hearing before the undersigned, the 
veteran complained of numbness and paralysis of the right 
hand, fingers, arm, and wrist, when use was brought to bear 
and including dexterous activities as sewing, brushing his 
teeth, and shaving.  He stated that in the morning when he 
shaved, because of the dexterity and intensity required for 
shaving, his arm numbed, then his hands, and his fingers.  
This happened every day and had gotten progressively worse.  
The veteran stated that he couldn't use the arm starting in 
1967 and that it had gotten progressively worse to the point 
where now it was only useful in the most mild, moderate 
usages.  He described very intense pain, a freezing, numbing 
pain, whereby the arm felt like it had electricity running 
through it, causing the arm to feel totally numb and without 
any sensation at all.  He said he couldn't do anything at all 
when the periods of numbness and paralysis struck, which was 
whenever he tried to use the arm.  He said that pain was 
constant over the last five to seven years, and progressively 
worse, for all his waking hours.  He claimed limitation of 
motion when he tried to use the fingers, the hand, or the 
wrist, for lifting anything of any substantive weight or 
doing any significant dexterous activities like sewing or 
typing.  These activities brought numbness.  He felt he was 
suffering from significant loss of motor and sensory 
functions of the median and ulnar nerves.

The veteran stated that, when he tried to carry something 
with his arm, he had to stop and put it down.  Shaving, 
writing, or sewing caused his arm to freeze up.  He took 
Vicodin, Propoxyphene, Darvon, and Theragen cream for the 
pain.  The analgesic balm gave temporary relief of periodic 
nerve attacks.  He also had a wrist splint issued by VA, to 
give his arm strength and rest.  He stated that a number of 
doctors had proposed the possibility of surgery, but that the 
surgery was felt not likely to improve his condition, and 
there was a chance of worsening.  He stated that he had 
reduced recruitment of the hypothenar and thenar muscles in 
the right 

hand, which he claimed were precursors of atrophy.  He stated 
that he couldn't do anything with his hands, and was unable 
to maintain his shrimp boat, couldn't bang nails, couldn't 
saw, couldn't sandpaper, and couldn't hold any type of 
electrical tool.  He stated that he was unable to write for 
more than several minutes without numbing.  He felt that 
affected his employability.  He stated that he had never left 
a job or been forced to leave a job because of his 
disability, but felt that job performance had been affected.  
He was working as a security guard at a condominium, but felt 
he was being prevented from performing jobs for which he 
would otherwise be qualified.  He had a four year college 
degree in social sciences, with a major in history and 
English.

The veteran further stated that the major portion of 
paralysis that he had in his fingers was in the little, ring, 
and middle finger, which he said were numb all or most of the 
time.  The veteran's mother stated that he was unable to 
properly caulk the bathroom tub due to his hand numbness and 
paralysis.  She stated that the veteran sometimes couldn't 
sleep because of arm pain.  The veteran cited medical texts 
that he had submitted, and stated that he felt that he had 
both sensory and motor involvement, and thus should be rated 
as severe.  The veteran described numbness of his right arm, 
hand, and fingers.  It felt "like 10,000 volts of 
electricity running through the arm."  It was intermittent 
in early phases, and would hit when significant use was 
brought to bear.  He stated the frequency had increased from 
every week, to every few days, to every day.  He stated that 
if he carried his briefcase in his right arm, in five minutes 
the arm would numb and become "like a block of ice"  He 
would have to put it down and stop.  He stated that it wasn't 
total loss of use, but that it resulted in minimal and 
limited use of the fingers, hand, and wrist, which he felt 
was worsening.  He complained of trouble tieing his tie, 
putting on his shirt, tieing his shoes, and shaving.  In his 
present position he did not have trouble as it was a passive 
security position.  The veteran's mother said her other son, 
who did not serve in the Armed Forces, did not have health 
problems.

A December 1997 VA examination found that the veteran was 
right-handed.  He sustained a crush injury to his hand in 
service, and subsequently had been diagnosed 

as having a variety of neurologic conditions of the right 
hand, including carpal tunnel syndrome, right ulnar 
neuropathy, crush injury, and hypersensitivity.  He had been 
seen by various neurologists.  Surgery was recommended 
including ulnar transposition, but he had refused and was 
concerned he might have increased damage to his arm.  He had 
three electromyographic studies, in 1990, 1993, and 1996, 
indicating abnormal nerve conductions and electromyograms, 
with carpal tunnel syndrome and ulnar neuropathy, which had 
progressed in terms of the latencies documented by the 
various examiners.  His symptoms included pain, numbness, 
weakness, and hypersensitivity of the right hand.  He also 
had been found to have some peripheral neuropathy of the 
right lower extremity, with gait disturbance.  Neurologic 
examination found cranial nerves II-XII intact.  Motor 
examination found some give-away type weakness in the right 
hand.  There was some mild weakness in the right extensor 
hallucis longus and the right anterior tibialis.  There was 
no atrophy.  There was no temperature or clonus change in his 
two hands, although the hand looked swollen and there was 
some tightness of the musculature of the right wrist 
consisting of a myofascial component.  Reflexes were 1+ in 
the upper extremities, trace in the patellars, absent in both 
Achilles.  Plantars were flexor.  Sensory examination 
revealed definite right median and right ulnar loss of 
sensation, but there was negative Tinnel's sign and Phalen's 
sign bilaterally.  Gait revealed some circumduction of the 
right leg and difficulty walking on his heels on the right.

The examiner provided an impression that the veteran had good 
documentation of peripheral nerve injury to the right upper 
extremity with right median nerve and ulnar nerve 
involvement, particularly sensory, with hypersensitivity.  
The examiner opined that perhaps he had just a very mild 
early reflex sympathetic dystrophy or regional pain disorder.  
The veteran also had an early peripheral neuropathy in his 
right lower extremity unrelated to the crush injury, 
suggesting a generalized neuropathic condition that made him 
more susceptible to the effects of the hand trauma.  The 
examiner concluded that the veteran had residual sensory 
loss, pain, and hypersensitivity, particularly in the right 
upper extremity, with both clinical and electrical objective 
evidence of ulnar and median neuropathies.


A January 15, 1998, VA medical report notes that the physical 
examination found a motor examination of 5/5.  The sensory 
examination found decreased sensation to light touch and pin 
prick in the right hand in the ulnar and median distribution.

A February 1998 VA medical report notes that the veteran had 
no motor weakness on examination but with decreased sensation 
on the right in the ulnar distribution.  Physical examination 
showed no muscle atrophy.  Manual muscle test was within 
normal limits.  Sensory decrease was equivocal.  The examiner 
felt that neurological testing that was performed was 
compatible with mild bilateral carpal tunnel syndrome.

A July 1998 VA medical report notes that the veteran had 
recent electrodiagnostic studies.  There were no signs of 
atrophy, and reflexes were "OK."  There was no indication 
of any change necessitating another study.  The veteran 
desired another study.

A July 7, 1998, VA medical report notes that the veteran had 
a shot but complained that his right arm pain was much worse.  
He claimed he could not use his hand properly due to 
paresthesias, and requested neurological studies.  There was 
no muscle atrophy of the right arm.  Tendon reflexes were 
normal.  The examiner diagnosed right arm paresthesias by 
history.

A December 1998 VA medical report shows that the veteran 
complained of tingling pain in his right arm.  The examiner 
diagnosed carpal tunnel syndrome.

The Board finds that the criteria for a rating greater than 
40 percent, for the veteran's carpal tunnel syndrome of the 
right upper extremity, are not met.  The evidence does not 
show severe incomplete paralysis of the lower radicular 
group, severe incomplete paralysis of the median nerve, or 
complete paralysis of the ulnar nerve.


The Board finds that the veteran's disability does not 
warrant a rating greater than 40 percent based on the 
criteria for evaluation of ulnar nerve paralysis.  A rating 
greater than 40 percent would require medical evidence 
showing "griffin claw" deformity, due to flexor contraction 
of the ring and little fingers; atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; and the loss 
of extension of ring and little fingers, with inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and flexion of the wrist weakened.  Although there is 
some evidence that the veteran has weakened flexion of the 
wrist, particularly with use, the overall severity of his 
disability does not meet the criteria for a greater rating 
for an ulnar nerve paralysis.  The evidence does not show 
"griffin claw" deformity, flexor contraction of the ring 
and little fingers, very marked atrophy in the dorsal 
interspace or thenar and hypothenar eminences, the loss of 
extension of the ring and little fingers with an inability to 
spread the fingers (or reverse), or the inability to adduct 
the thumb.  The Board finds that the evidence clearly shows 
that the veteran does not have complete paralysis of the 
ulnar nerve, which would be required for the higher rating.  
In fact, the veteran himself in correspondence has conceded 
that he does not have complete paralysis and has objected to 
the Board's consideration of whether complete paralysis may 
be present.

The Board further finds that the veteran does not meet the 
criteria for a rating greater than 40 percent for paralysis 
of the median nerve.  A rating greater than 40 percent would 
require severe incomplete paralysis of the median nerve.  The 
veteran has stated that he feels that he has severe paralysis 
of the median nerve.  He feels that, while mild, or at the 
most moderate, paralysis of a peripheral nerve may be awarded 
where there is merely sensory involvement, involvement beyond 
the sensory would warrant a severe rating.  However, the 
Board finds that the veteran's disability more nearly 
approximates the criteria for a moderate incomplete paralysis 
of the median nerve.  The Board reads the criterion providing 
that at most a moderate incomplete paralysis may be awarded 
for only sensory involvement to imply that a moderate 
incomplete paralysis may also be awarded where there is some 
involvement beyond the sensory.  


Here, the Board concedes that the medical evidence shows some 
motor involvement, particularly weakened movement on use and 
fatigability.  However, the evidence has routinely failed to 
find any atrophy of the affected parts, despite the veteran's 
protestation that reduced recruitment is the equivalent of 
atrophy.  The evidence shows that the veteran can perform 
functions such as shaving, lifting, and carrying, but is 
unable to do so for long periods of time with continued 
dexterity.  The Board feels that a severe incomplete 
paralysis would require more limitation of function than is 
shown by the veteran's disability.  The Board notes that the 
evidence does not show a total inability to perform dexterous 
functions, but rather the inability to perform them for long 
periods of time.  The veteran's symptoms are mainly weakness, 
numbness, and fatigability in the hand, with complaints of 
constant pain.  However, the evidence does not show that 
those symptoms are of the severity that would constitute 
severe incomplete paralysis.  The veteran has stated that he 
is able to shave himself in the morning, although the 
activity causes numbness in the hand.  He has stated that the 
arm also freezes up while writing or sewing.  However, the 
evidence does not show that the veteran is unable to perform 
these activities, which require coordination and dexterity of 
the hand, merely that he cannot perform them for long periods 
of time.  The December 1997 VA examination found some give-
away type weakness in the right hand.  However, subsequent 
testing by VA in January 1998 and February 1998 found that 
the manual muscle test was normal, motor examination was 5/5, 
reflexes were normal, and atrophy was not present, although 
there was decreased sensation and there were complaints of 
pain.  The Board finds that the objective medical evidence of 
record does not show sufficient motor involvement as to 
constitute severe incomplete paralysis.  Accordingly, the 
Board finds that the criteria for entitlement to a rating 
greater than 40 percent for paralysis of the median nerve are 
not met.

The Board also finds that the criteria for entitlement to a 
rating greater than 40 percent for paralysis of the lower 
radicular group are not met.  A rating greater than 40 
percent would require severe incomplete paralysis of the 
lower radicular group.  As stated above, the Board feels that 
the veteran's current level of function in his 

right arm more nearly approximates a level of moderate 
incomplete paralysis.  He is able to perform numerous 
activities, especially those of daily living, with the 
affected hand, despite that doing so results in some pain and 
may be difficult.  The Board again notes that the medical 
evidence fails to show any atrophy.  The Board feels that 
severe incomplete paralysis is not shown.  The veteran's 
symptoms are mainly weakness, numbness, and fatigability in 
the hand, with complaints of constant pain.  However, as 
previously discussed, the evidence does not show that those 
symptoms are of the severity which would constitute severe 
incomplete paralysis.  The veteran has stated that he is able 
to shave himself in the morning, although the activity causes 
numbness in the hand.  He has stated that the arm also 
freezes up while writing or sewing.  However, it must be 
reiterated that the evidence does not show that the veteran 
is unable to perform these activities, which require 
coordination and dexterity of the hand, but merely that he 
cannot perform them for long periods of time.  The December 
1997 VA examination found some give-away type weakness in the 
right hand.  However, subsequent testing by VA in January 
1998 and February 1998 found that the manual muscle test was 
normal, motor examination was 5/5, reflexes were normal, and 
atrophy was not present, although there was decreased 
sensation and there were complaints of pain.  The Board finds 
that the objective medical evidence of record does not show 
sufficient motor involvement constitute severe incomplete 
paralysis.  Accordingly, the Board finds that the criteria 
for a rating greater than 40 percent for paralysis of the 
lower radicular group are not met.

The Board notes that the regulations provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The Board notes that while the 
veteran has sensory disturbances and has complained of 
constant excruciating pain, the evidence does not show any 
loss of reflexes or any muscle atrophy.  If all those 
symptoms were present, the veteran's condition would 

warrant a finding of severe incomplete paralysis.  However, 
the Board finds that the veteran's sensory disturbances, 
complaints of excruciating pain, and complaints of weakness 
and fatigability are insufficient to constitute severe 
incomplete paralysis in the absence of reflex loss and muscle 
atrophy.

The veteran has further contended that he feels that he has 
loss of use of the arm, and should be granted special 
compensation therefor.  However, the Board finds that the 
veteran clearly does not have loss of use such that he would 
be equally served by amputation with prosthesis.  The veteran 
is clearly able to perform some activities, albeit for 
shortened periods of time, using the right hand.  Therefore, 
the Board finds that loss of use of the hand or arm is not 
shown.

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  38 C.F.R. § 4.14 (1999).

The Court has stated that, "implicit within [the language of 
38 U.S.C.A. § 1155] is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Therefore, the Board finds that although the 
veteran's disability may be rated for disability of the ulnar 
or median nerve, or the lower radicular group, the veteran is 
entitled to only a single 40 percent disability rating, which 
is the highest rating warranted.  38 C.F.R. §§ 4.7, 4.14 
(1999).  This adequately compensates him for the amount of 
total disability shown to the right upper extremity, without 
compensating him twice (or more) for the same symptomatology 
using different diagnoses.  The ratings may not be cumulated 
as they represent symptoms or manifestations of the same 
disability of the upper extremity, manifesting in a 
neurologic disability, with mostly sensory 

involvement including complaints of pain, and some additional 
motor involvement.  38 C.F.R. § 4.14 (1999).  Therefore, the 
Board finds that the veteran's carpal tunnel syndrome of the 
right upper extremity warrants a rating of 40 percent, which 
is the highest rating appropriate among the possibly 
applicable diagnostic codes.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In Sanchez-Benitez v. West, the Court noted that the 
Board, in that case, stated in the evaluation of a veteran's 
disability that the "nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  38 C.F.R. 
§§ 4.40, 4.45."  The Court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these 
regulations while rating the appellant's" disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore 
the Board states that in the instant case that the nature of 
the original injury has been reviewed and the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 40 percent for his carpal tunnel syndrome 
of the right upper extremity.  The Board specifically has 
considered the veteran's complaints of pain, incoordination, 
fatigability, and weakness in determining that his disability 
more nearly approximates a moderate incomplete paralysis of 
the median nerve.  The Board feels that such complaints as 
incoordination, fatigability, and weakness are inherent in a 
finding of incomplete paralysis.  Therefore, the Board feels 
those symptoms are appropriately considered within the rating 
criteria for this disability; the Board finds that the 
severity and frequency of those symptoms were considered in 
the finding that the veteran's 

disability more nearly approximates a moderate incomplete 
paralysis of the median nerve.  Furthermore, the Board has 
specifically considered the veteran's subjective complaints 
of almost constant pain and the functional limitation 
resulting therefrom in finding that the veteran's disability 
more nearly approximates a moderate incomplete paralysis of 
the median nerve.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 40 percent, 
for carpal tunnel syndrome of the right (major) upper 
extremity, are not met; and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5120-5125, §§ 4.120, 4.123, 4.124, 4.124a, Diagnostic 
Codes 8512, 8515, 8516, 8612, 8615, 8616, 8712, 8715, 8716 
(1999).


ORDER

Entitlement to an increased rating, greater than 40 percent, 
for carpal tunnel syndrome of the right (major) upper 
extremity is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

